        Case 3:20-cv-00243 Document 1 Filed on 07/17/20 in TXSD Page 1 of 10




                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                   GALVESTON DIVISION


 JAMES R. O’DONNEL JR.,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 3:20-cv-00243

 AFFILIATE ASSET SOLUTIONS, LLC,
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW comes JAMES R. O’DONNEL JR., (“Plaintiff”), by and through his undersigned

attorney, complaining as to the conduct of AFFILIATE ASSET SOLUTIONS, LLC

(“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. and the Texas Debt Collection Act (“TDCA”) under

Tex. Fin. Code Ann. § 392 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for the state law claim

pursuant to 28 U.S.C. §1367.




                                                  1
      Case 3:20-cv-00243 Document 1 Filed on 07/17/20 in TXSD Page 2 of 10




   3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Southern District of Texas and a substantial portion the events or omissions giving rise to

the claims occurred within the Southern District of Texas.

                                               PARTIES

   4. Plaintiff is a natural person over 18-years-of age residing within the Southern District of

Texas.

   5. Defendant is third-party debt Collection Company with its principal office located at 145

Technology Pkwy, Suite 100, Peachtree Corners, Georgia 30092. Defendant regularly collects

upon consumers located within the State of Texas.

   6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, third-party

contractors, and insurers at all times relevant to the instant action.

                             FACTS SUPPORTING CAUSES OF ACTION

   7. The instant action stems from Defendant’s attempts to collect upon a consumer debt

(“subject debt”) Plaintiff allegedly owed.

   8. The subject debt stems from Plaintiff’s purported default in connection with a Capital One

credit card Plaintiff is said to have incurred for personal purposes sometime in 2008.

   9. Several months ago, Plaintiff began receiving calls to his cellular telephone number, (832)

XXX-0413, from Defendant.

   10. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular telephone number ending in -0413. Plaintiff is and always has been

financially responsible for the cellular telephone and its services.




                                                   2
      Case 3:20-cv-00243 Document 1 Filed on 07/17/20 in TXSD Page 3 of 10




   11. Defendant has called Plaintiff using various phone numbers, including but not limited to

(855) 820-5237, (346) 214-6398, and (346) 200-4950.

   12. Upon information and belief, the above referenced phone numbers are regularly utilized

by Defendant during its debt collection activity.

   13. Plaintiff, through his contacts with Defendant, was informed that Defendant was acting as

a debt collector attempting to collect upon the subject debt.

   14. Defendant’s frequent and consistent collection calls caused Plaintiff to demand that it

cease calling his cellular phone.

   15. Defendant willfully ignored Plaintiff’s demand and continued placing phone calls to

Plaintiff’s cellular phone.

   16. Defendant’s harassing collection calls to Plaintiff’s cellular telephone were particularly

inconvenient to Plaintiff because he uses his cellular telephone for work.

   17. Defendant’s harassing collection calls to Plaintiff’s cellular telephone interfered with

Plaintiff’s ability to work.

   18. Despite Plaintiff’s efforts, Defendant has continued to regularly call his cellular phone up

until the filing of this lawsuit.

   19. Defendant has also placed multiple calls to Plaintiff’s cellular phone during the same day,

even after being notified to stop.

   20. Plaintiff has received numerous phone calls from Defendant since asking it to stop calling.

   21. Upon information and belief, when Defendant began contacting Plaintiff, the statute of

limitations had elapsed for Plaintiff to be sued for the subject debt.




                                                    3
      Case 3:20-cv-00243 Document 1 Filed on 07/17/20 in TXSD Page 4 of 10




   22. During conversations with Defendant, Defendant’s representatives intentionally failed to

disclose to Plaintiff, that any payment on the subject debt, or any promise to make payment on

the subject debt, would revive the statute of limitations.

   23. Furthermore, Defendant falsely threatened to take legal action against Plaintiff if he did

not satisfy the subject debt.

   24. Defendant’s threat and allusion to litigation was false and misleading, since the subject

debt would be past any applicable statute of limitations (since it is from 2008), thus legally

precluding Defendant from initiating any litigation in connection with the subject debt.

   25. Frustrated over Defendant’s conduct, Plaintiff spoke with his attorney regarding his rights,

resulting in exhausting time and resources.

   26. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   27. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls,

emotional distress, increased risk of personal injury resulting from the distraction caused by the

never-ending calls, interfering with Plaintiff’s ability to work, increased usage of his telephone

services, loss of cellular phone capacity, diminished cellular phone functionality, decreased

battery life on his cellular phone, and diminished space for data storage on his cellular phone.

            COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   28. Plaintiff repeats and realleges paragraphs 1 through 27 as though full set forth herein.

   29. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   30. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it

regularly use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

accounts.



                                                 4
         Case 3:20-cv-00243 Document 1 Filed on 07/17/20 in TXSD Page 5 of 10




      31. Defendant is engaged in the business of collecting or attempting to collect, directly or

    indirectly, defaulted debts owed or due or asserted to be owed or due to others. Defendant

    identifies itself as a debt collector and has been a member of the ACA, an association of debt

    collectors, since 2015.1

      32. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

    transaction due or asserted to be owed or due to another for personal, family, or household

    purposes.

           a. Violations of FDCPA §1692c(a)(1) and §1692d

      33. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

    any conduct the natural consequence of which is to harass, oppress, or abuse any person in

    connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to

    ring or engaging any person in telephone conversation repeatedly or continuously with intent to

    annoy, abuse, or harass any person at the called number.”

      34. Defendant violated §1692c(a)(1), d, and d(5) when it repeatedly called Plaintiff after being

    notified to stop. Defendant called Plaintiff numerous times after he demanded that it stop calling.

    This repeated behavior of systematically calling Plaintiff’s cellular phone in spite of Plaintiff’s

    demands was harassing and abusive. The frequency and nature of calls shows that Defendant

    willfully ignored Plaintiff’s pleas with the goal of annoying and harassing him.

      35. Defendant was notified by Plaintiff that its calls were not welcomed. Furthermore,

    Defendant consistently called Plaintiff while he was working causing a great amount of

    distraction. As such, Defendant knew that its conduct was inconvenient and harassing to Plaintiff.




1
    http://www.acainternational.org/search#memberdirectory

                                                        5
     Case 3:20-cv-00243 Document 1 Filed on 07/17/20 in TXSD Page 6 of 10




   36. Additionally, Defendant violated § 1692d through its harassing threat of taking legal

actions against Plaintiff when it could not do so. Defendant made this harassing threat hoping

that Plaintiff would succumb to the threat and make payment. Defendant intended to engage in

conduct which it knew would have the natural consequence of harassing and abusing Plaintiff.

         b. Violations of FDCPA § 1692e

   37. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   38. In addition, this section enumerates specific violations, such as:

            “The false representation of . . . the character, amount, or legal status of
            any debt . . . .” 15 U.S.C. §1692e(2)(A).

            “The threat to take any action that cannot legally be taken or that is not
            intended to be taken.” 15 U.S.C. § 1692e(5).

            “The use of any false representation or deceptive means to collect or
            attempt to collect any debt or to obtain information concerning a
            consumer.” 15 U.S.C. §1692e(10).

   39. Defendant violated §§ 1692e, e(5), and e(10) through its threat of false litigation.

Defendant explicitly threatened to engage in litigation in connection with the subject debt, even

though Defendant would not lawfully be able to do so given the age of the debt and the applicable

statute of limitations.

   40. Defendant further violated §§1692e, e(2)(A) and e(10) through its blatant failure to advise

Plaintiff that the statute of limitations period had elapsed on the subject debt. Rather than

following the law, Defendant falsely threatened to take legal action against Plaintiff. The omission

is deceptive because it is designed to revive the statute of limitations on a debt that cannot be




                                                 6
      Case 3:20-cv-00243 Document 1 Filed on 07/17/20 in TXSD Page 7 of 10




legally enforced. Defendant attempted to lure Plaintiff into a trap whereby he would pay towards

a time-barred debt in exchange for a renewed statute of limitations period.

   41. Furthermore, Defendant violated §1692e and e(10) when it used deceptive means to

collect and/or attempt to collect the subject debt. In spite of the fact that Plaintiff demanded that

it stop contacting him Defendant continued to contact Plaintiff. Instead of putting an end to this

harassing behavior, Defendant systematically placed calls to Plaintiff’s cellular phone in a

deceptive attempt to force him to answer its calls and ultimately make a payment. Through its

conduct, Defendant misleadingly represented to Plaintiff that it had the legal ability to contact

him when it no longer had consent to do so.

       c. Violations of FDCPA § 1692f

   42. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   43. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on

the subject debt by continuously calling Plaintiff numerous times after being notified to stop.

Attempting to coerce Plaintiff into payment by placing voluminous phone calls without his

permission is unfair and unconscionable behavior. These means employed by Defendant only

served to worry and confuse Plaintiff.

   44. Defendant further violated § 1692f when it attempted to revive the statute of limitations by

failing to disclose that it cannot sue on the subject debt, and attempting to induce Plaintiff into

making a payment on the subject debt or acknowledging the subject debt.


   45. Furthermore, Defendant violated § 1692f when it unfairly informed Plaintiff that if he did

not pay the subject debt he would be sued, given Defendant’s lack of intent to follow through on




                                                 7
      Case 3:20-cv-00243 Document 1 Filed on 07/17/20 in TXSD Page 8 of 10




such threat and the fact that Defendant would not be lawfully permitted to engage in such conduct

due to the age of the debt.


   46. As pled in paragraphs 25 through 27, Plaintiff has been harmed and suffered damages as

a result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff, JAMES R. O’DONNEL JR., respectfully requests that this

Honorable Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

                  COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   47. Plaintiff restates and realleges paragraphs 1 through 46 as though fully set forth herein.

   48. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   49. Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6).

   50. The subject debt is a “consumer debt” as defined by Tex. Fin. Code Ann. § 392.001(2)

as it is an obligation, or alleged obligation, arising from a transaction for personal, family, or

household purposes.

           a. Violations of TDCA § 392.302



                                                8
      Case 3:20-cv-00243 Document 1 Filed on 07/17/20 in TXSD Page 9 of 10




   51. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector

may not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or

continuously, or making repeated or continuous telephone calls, with the intent to harass a person

at the called number.”

   52. Defendant violated the TDCA when it continued to call Plaintiff’s cellular phone

numerous after he notified it to stop calling. The repeated contacts were made with the hope that

Plaintiff would succumb to the harassing behavior and ultimately submit a payment. Rather than

understanding Plaintiff’s situation and abiding by his wishes, Defendant continued in its harassing

campaign of phone calls in hopes of extracting payment.

           b. Violations of TDCA § 392.304

   53. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(19) prohibits a debt collector from

“using any . . . false representation or deceptive means to collect a debt or obtain information

concerning a consumer.”

   54. Defendant violated the TDCA through the implicit misrepresentations made on phone

calls placed to Plaintiff’s cellular phone. Through its conduct, Defendant misleadingly

represented to Plaintiff that it had the lawful ability to continue contacting his cellular absent his

consent. Such lawful ability was revoked upon Plaintiff demanding that Defendant stop calling

his cellular phone, illustrating the deceptive nature of Defendant’s conduct.

   55. Additionally, Defendant violated the TDCA when it misleadingly threatened litigation in

connection with a debt that had passed its applicable statute of limitations and by failing to

disclose, in phone calls with Plaintiff, that the subject debt was past any applicable statute of

limitations.




                                                 9
     Case 3:20-cv-00243 Document 1 Filed on 07/17/20 in TXSD Page 10 of 10




   WHEREFORE, Plaintiff, JAMES R. O’DONNEL JR., respectfully requests that this

Honorable Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);

   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);

   f. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   g. Awarding any other relief as this Honorable Court deems just and appropriate.


Dated: July 17, 2020                         Respectfully submitted,

                                            s/ Nathan C. Volheim (Lead Attorney)
                                            Nathan C. Volheim, Esq. #6302103
                                            Counsel for Plaintiff
                                            Admitted in the Southern District of Texas
                                            Sulaiman Law Group, Ltd.
                                            2500 South Highland Ave., Suite 200
                                            Lombard, Illinois 60148
                                            (630) 568-3056 (phone)
                                            (630) 575-8188 (fax)
                                            nvolheim@sulaimanlaw.com




                                               10
